DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 17-20 in the reply filed on 10/12/2022 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The first sentence of the abstract should be omitted.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR MEMORY DEVICE WITH A PLURALITY OF AMPLIFICATION STAGES--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1 recite(s) the language (emphasis added) “the plurality of through vias are configured to electrically connect the second lower wirings and upper wirings disposed of the second region”, where it is unclear how “upper wirings” are “of the second region”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo, US 20210065823 A1, in view of Xiao, US 20200194452 A1.

As to claim 1, Endo discloses a semiconductor memory device (see Fig 2) comprising: 
a substrate (see Fig 1 Ref 100), a first region (see Fig 2 Ref SAM, Fig 3 Ref 35, Fig 5, and Para [0058]), and a second region (see Fig 2 Ref SAM, Fig 3 Ref 35, Fig 5, and Para [0058]); first lower wirings (see Fig 5 wire connected to drain of Ref 353a) disposed in the first region of the substrate; second lower wirings (see Fig 5 wire connected to gate of Ref 353a) disposed in the second region of the substrate; a stacked structure (see Fig 9 Refs 111 and 110), wherein 
the stacked structure comprises an interlayer insulating film (see Fig 9 Ref 111) and an electrode pad (see Fig 9 Ref 110) alternately stacked in a direction perpendicular to the substrate (see Fig 9 Ref Z); a vertical structure (see Fig 9 Refs 120 and 121) penetrating the stacked structure; a tunnel insulating layer (see Fig 10 Ref 131) extending along sidewalls of the vertical structure; a charge storage layer (see Fig 10 Ref 132) extending along sidewalls of the tunnel insulating layer; wherein 
the plurality of wires are configured to electrically connect the second lower wirings and upper wirings (see Fig 9 Refs BL, Ch, and Cb) disposed of the second region; 
a first amplification stage (see annotated image of Endo Fig 5 below) comprising the first lower wirings and configured to generate a first operating voltage (see Para [0069]) to be applied to the electrode pad; and a second amplification stage (see annotated image of Endo Fig 5 below) comprising the second lower wirings and the plurality of through vias, electrically connected to the first amplification stage, and configured to generate a second operating voltage to be applied to the electrode pad (see Para [0069]).


    PNG
    media_image1.png
    377
    658
    media_image1.png
    Greyscale

Endo does not appear to explicitly disclose
a substrate comprising a first region and a second region,
the stacked structure is disposed on the first lower wirings, and
a plurality of through vias disposed on the second lower wirings, wherein 
the plurality of through vias are configured to electrically connect the second lower wirings and upper wirings disposed of the second region.

Xiao discloses 
a substrate comprising a first region and a second region (see annotated image of Xiao Fig 1A below),
the stacked structure is disposed on the first lower wirings (see Xiao Fig 1A Ref 110 and Para [0039]), and
a plurality of through vias disposed on the second lower wirings (see Xiao Fig 1A Ref 145, Para [0039], and Para [0055]; Each bit line has a via.), wherein 
the plurality of through vias are configured to electrically connect the second lower wirings and upper wirings disposed of the second region (see Xiao Fig 1A Ref 140).


    PNG
    media_image2.png
    834
    620
    media_image2.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Endo, may fabricate peripheral circuitry under memory cell stacks, as disclosed by Xiao. The inventions are well known variants of 3D memory stack structures, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their mutual attempt to reduce fabrication costs (see Xiao Para [0036]).

As to claim 5, Endo and Xiao disclose the semiconductor memory device of claim 1, wherein 
the first lower wirings and the upper wirings are made of different materials (see Xiao Paras [0041] and [0054]; It is obvious that two different materials may be selected from disclosed materials.).

As to claim 9, Endo and Xiao disclose the semiconductor memory device of claim 1, , further comprising 
an analog circuit in the first region (see Xiao Paras [0039] and [0052]), wherein 
the analog circuit electrically connected to the stacked structure (see Xiao Fig 1A Ref 134).

Allowable Subject Matter
Claims 17-20 are allowed.

Claim(s) 2-4, 6-8, 10, and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 2):
the second region comprises a second transistor electrically connected to the second lower wirings, a second transistor capacitor implemented by the second transistor and a second MIM capacitor comprising a second part of the second lower wirings, and a through via capacitor comprising a third part of the plurality of through vias.

The prior art does not appear to disclose (as recited in claim 6):
the second region further comprises a second regulator, wherein 
the second regulator is configured to: drive the second amplification stage, and generate a second clock signal having a frequency different from that of the first clock signal.

The prior art does not appear to disclose (as recited in claim 8):
the second region further comprises a second regulator, wherein 
the second regulator is configured to: drive the second amplification stage, and generate a second clock signal having a second frequency different from a first frequency of the first clock signal.

The prior art does not appear to disclose (as recited in claim 10):
the second region further comprises an external voltage contact, and a first distance between the external voltage contact and the first amplification stage is greater than a second distance between the external voltage contact and the second amplification stage.

The prior art does not appear to disclose (as recited in claim 11):
the second region further comprises a ground pad, and a third distance between the ground pad and the first amplification stage is greater than a fourth distance between the ground pad and the second amplification stage.

The prior art does not appear to disclose (as recited in claim 17):
a common amplification stage which is disposed under but is not overlapped by the memory cell array, is disposed on the substrate, wherein 
the common amplification stage is configured to generate a third operating voltage to be applied to the plurality of word lines so as to operate the first plane memory cell and the second plane memory cell, wherein
the first amplification stage comprises first lower wirings electrically connected to the memory cell array, the second amplification stage comprises second lower wirings electrically connected to the memory cell array, the common amplification stage comprises common lower wirings electrically connected to the memory cell array and a plurality of through vias electrically connecting the common lower wirings and upper wirings disposed higher than the memory cell array, and the common amplification stage is connected in series to each of the first amplification stage and the second amplification stage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee, US 20170047343 A1 discloses a substrate comprising a first region and a second region.
Hioka, US 20190027226 A1 discloses a first amplification stage.
Otsuka, US 20190165673 A1 discloses a MIM capacitor.
Arakawa, US 20190214098 A1 discloses an external voltage contact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 11/16/2022